Title: XII. Thomas Jefferson to Pierre Charles L’Enfant, 10 April 1791
From: Jefferson, Thomas
To: L’Enfant, Pierre Charles



Sir
Philadelphia Apr. 10. 1791.

I am favored with your letter of the 4th. inst. and in compliance with your request I have examined my papers and found the plans of Frankfort on the Mayne, Carlsruhe, Amsterdam Strasburg, Paris, Orleans, Bordeaux, Lyons, Montpelier, Marseilles, Turin and Milan, which I send in a roll by this post. They are on large and accurate scales, having been procured by me while in those respective cities myself. As they are connected with the notes I made in my travels, and often necessary to explain them to myself, I will beg your care of them and to return them when no longer useful to you, leaving you absolutely free to keep them as long as useful. I am happy that the President has left the planning of the town in such good hands, and have no doubt it will be done to general satisfaction. Considering that the grounds to be reserved for the public are to be paid for by the acre, I think very liberal reservations should be made for them, and if this be about the Tyber and on the back of the town it will be of no injury to the commerce of the place, which will undoubtedly establish itself on the deep waters towards the Eastern branch and mouth of Rock creek; the water about the mouth of the Tyber not being of any depth. Those connected with the government will prefer fixing themselves near the public grounds in the center, which will also be convenient to be resorted to as walks from the lower and upper town.—Having communicated to the President, before he went away, such general ideas on the subject of the town, as occurred to me, I make no doubt that, in explaining himself to you on the subject, he has interwoven with his own ideas, such of mine as he approved: for fear of repeating therefore what he did not approve, and having more confidence in the unbiassed state of his mind, than in my own, I avoid interfering with what he may have expressed to you. Whenever it is proposed to prepare plans for the Capitol, I should prefer the adoption of some one of the models of antiquity which have had the approbation of thousands of years; and for the President’s house I should prefer the celebrated fronts of Modern buildings which have already received the approbation of all good judges. Such are the Galerie du Louvre, the Gardes meubles, and two fronts of the Hotel de Salm. But of this it is yet time enough to consider. In the mean time I am with great esteem Sir Your most obedt. humble servt.,

Th: Jefferson

 